                                      UNITED STATES DISTRJCT COURT
                                     FOR THE DISTRICT OF NEW JIRSEY



  UNITED STATES OF AMERICA                               Ma No; I 9-cr-847-KM
                             Plaintiff,                 CONSENT ORDER EXTENDING
                                                        DISCOVERY I’FRI()I)
  V.
  IOSUE SERRANO,

                            Defendant.



        THIS MATTER having came before the Court on application of the Defendant Josue

Serrano (Iaura K. Oasiorowski, Esq. appearing) and with the consent of Craig Carpenito, United

Stales Attorney for the District of New Jersey (AUSA Cassyc Cole app2aring); and

Co-Defendani iduardo Perez (Joseph Rem, Esu. appearing), and the panics having conferred

and agreed to extension due te Counsel’s need of four to six wcd to conduct investigation, and

for goad eausc shown,



       It is   Ott   this
                             )            of Jauua, 2020 ORDERED that;



   1. The Defendimts shall submit discovery requests and provide rciproca1 discovety

       required by Federal Rule of Criminal Procedure 16(b)(1) on or before February 28, 2020;

   2, The Defendants shall provide uziy and all notices required by Federal Rules of Cnnunal

       Procedure 12.1, 12.2, and 12.3 on or before February 28, 2020;

  3. The Defendants shall file any and nil pretrial motions, pursuant to Federal Rules of

       Criminal Procedure 12(h) and 410)111 themunnersel Ibith in I.. Ci;. R. 7.1, on orbefore

       March 16, 2020;
4. The Government shall file any response to the Defendants' pretrial motions on or before

   March 23. 2020;

5. The Defendants shall file any reply on or before Murch lO� 2020;

6. Oral argument on pretrial motions shall be held on April 2, 2020. at 2:00 p.m.



                                               --                     1(···-
                                               Honorable Kevin McNulty,
                                               United Sta.ies District Judge
